Citation Nr: 1525571	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  10-00 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant







INTRODUCTION

The Veteran had active service in the United States Navy from June 1971 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating action issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran contends that his service-connected connected bilateral hearing loss is more disabling than the current noncompensable evaluation reflects.  He maintains that his hearing has worsened and has had a negative effect on his profession as a high school teacher.  He states that he works in a large high school with over 2500 students and that he teaches approximately 80 of them every day.  The noises within the building and the room fail to amplify in his hearing aid to the point where he cannot conduct a simple conversation with an individual student and that he must continually have questions repeated.  If he tries to teach without the device, he cannot understand their words.  See VA Form 9, Appeal to Board of Veterans' Appeal, dated December 24, 2009.  

A review of the record reveals that the Veteran has not been afforded a pertinent VA audio examination since August 2009, almost six years ago.  Although he has presented a recent private audiology report dated in January 2014, the findings do not provide the information necessary to rate his hearing loss disability in accordance with 38 C.F.R. § 4.85 as the examiner derived speech discrimination results using the NU-6 word recognition test, and not the Maryland CNC speech discrimination test.  See Audiological Evaluation Report from Audiological Services dated January 15, 2014.  

As there may have been significant changes in the service-connected hearing loss since the last VA examination, and to ensure that the Veteran's own complaints are sufficiently considered by a VA examiner, the Board finds that a contemporaneous examination is needed.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); see Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating). 

The examination conducted pursuant to this Remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the severity of his present hearing loss, as well as any significant pertinent interval medical history since his last VA examination in 2009.  See generally, Martinak v. Nicholson, 21 Vet. App. 447 (2007) (VA audiology examination must include the effect of the veteran's hearing loss disability on occupational functioning and daily activities).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate for a VA audiological examination to determine the current severity of his service-connected bilateral hearing loss.  

The audiologist must also describe the effects of the Veteran's service-connected bilateral hearing loss on his occupational functioning and activities of daily living.  In doing so, he/she should indicate, whether there are exceptional or unusual circumstances, peculiar to this Veteran's hearing loss, which are not adequately captured by the rating schedule.  

The examiner should also address whether the NU-6 word recognition test is comparable with the Maryland CNC speech discrimination test

3.  After the above actions are completed in compliance with the terms of this remand, if the claim is not fully granted, a supplemental statement of the case should be issued and the claim should be returned to the Board for further consideration.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


